Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-28, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-28 is withdrawn. The claim as amended utilizes a local-learning gaze based estimation model for tracking the human interaction, adequately removing the claim from falling under one of the enumerated groupings of the analysis step 2A under 35 USC § 101 abstract idea rejection.
Claim Objection
With regards to the claim objection of claim(s) 11, applicant argues the claims as amended are clarified and for at least those reasons the claims should not be objected to. Applicant has corrected the dependency of claim 11. Applicant’s remarks and amendments have been fully considered and are persuasive. The claim objection with regards to claim(s) 11 is withdrawn.
35 USC § 102 and 103
With regards to the 35 USC § 102 and 103 rejection of claim(s) 1-4, 19-20, 22-24, and 28, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 [Learning to Recognize Daily Actions Using Gaze] in view of D5 [US 2019/0354172 A1].
Claim 1: A method for estimating gaze point, comprising: 
processing training data; [D1, Section 3] D1 teaches the use of learned training data in estimating the action of gaze.

determining one or more local-learning base gaze estimation model based on the processed training data, for determining one or both of: (i) 2D gaze points in a scene image and (ii) 3D gaze points in scene camera coordinates; [D1, Section 3 and Section 4] D1 teaches an algorithm estimates the action and the most likely sequence of gaze locations in an image sequence. Further, the prior art teaches the determination of the gaze point from learned training data. The output can be provided in the form of a 2D location in the video frame.

and applying the one or more local-learning base gaze estimation model in a gaze tracker for gaze estimation in a human-machine interaction. [D5, [0079]] D5 teaches the eye tracking system, including a machine learning or deep learning parameters, the tracking of the interaction between the user and the device. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is acquired with respect to the user’s gaze, with the teachings of D5, wherein the gaze data is analyzed by the model to determine the estimation of the user interaction with the device. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the analysis setup of D5, wherein D5 merely provides an additional step without needing significant changes the system of D1.Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.



Claim 2: The method of claim 1, further comprising determining 2D gaze points in the scene image.  [D1, Section 3 and Section 4] D1 teaches an algorithm estimates the action and the most likely sequence of gaze locations in an image sequence. Further, the prior art teaches the determination of the gaze point from learned training data. The output can be provided in the form of a 2D location in the video frame.

Claim 4: The method of claim 1, further comprising obtaining data for determining the training data. [D1, Section 3.2] D1 teaches the training of the classifier is done by selecting positive features from pixels surrounding the gaze location.

Claim 28: A system for gaze estimation, comprising: one or more processors arranged to process training data; and  determine one or more local-learning base gaze estimation model based on the training data, for determining one or both of: (i) 2D gaze points in a scene image and (ii) 3D gaze points in scene camera coordinates. Claim 28 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [Learning to Recognize Daily Actions Using Gaze] in view of D5 [US 2019/0354172 A1], as applied to claim 1 above, and further in view of D2 [US 2020/0027275 A1].
Claim 3: The method of claim 1, further comprising determining 3D gaze points in the scene camera coordinates.  [D2, [0169]] D2 teaches the line connecting the cornea 3-D location and the 3-D gaze point location is the gaze vector for that eye. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine teachings of D1 in view of D5, as described in claim 1, with the teachings of D2, wherein the gaze point coordinates are determined. One skilled in the art would have been motivated to modify D1 in view of D5 in this manner in order to utilize the gathered data to determine the specific 3-D gaze data wherein the gathering the data is an additional step processing the already known data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3. 
< Remainder of Page Left Intentionally Blank >

Claim 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [Learning to Recognize Daily Actions Using Gaze] in view of D5 [US 2019/0354172 A1] as applied to claim 1 above, and further in view of D3 [US 2019/0121427 A1].
Claim 19: The method of claim 1, further comprising partitioning input space of a user’s pupil into a plurality of sub-regions. [D3, [0009]] D3 teaches the four regions are obtained with respect to the calibration point and the user’s pupil. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D5, as described in claim 1, with the teachings of D3, wherein the acquired data is segmented into a plurality of regions. One skilled in the art would have been motivated to modify D1 in view of D5 in this manner in order to analyze specific regions for multiple reasons of interest such as reduction of processing time, processing power, and the ability to specify a specific region of interest in order to only process the specific region of interest. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 19. 


Claim 20: The method of claim 19, further comprising determining a local-learning base gaze estimation model for each of the sub-regions based on the processed training data. [D3, [0011]] The calibration point for each of the regions is determined based upon the obtained points.

Claim 22: The method of claim 19, further comprising determining a coverage area of the sub-region.  [D3, Figure 2] D3 teaches the rectangular sub-regions are determined. Thus the coverage area is provided. The claim does not described what coverage area is being determined, or if it is numerically being determined.

Claim 23: The method of claim 22, wherein the sub-regions are rectangular.  [D3, Figure 2] D3 teaches the rectangular sub-regions.
< Remainder of Page Left Intentionally Blank >

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [Learning to Recognize Daily Actions Using Gaze] in view of D5 [US 2019/0354172 A1] in view of D3 [US 2019/0121427 A1] as applied to claim 19 above, and further in view of D4 [US 20130222384 A1].
Claim 24: The method of claim 22, wherein the sub-regions comprise multiple overlapping sub-regions. [D4, Claim 17] D4 teaches the sub regions and the wholly or partly overlapping multiple sub regions. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D5 and D3, as described in claim 19 above, with the teachings of D4, wherein the regions could be that of overlapping regions. One skilled in the art would have been motivated to modify D1 in view of D5 and D3 in this manner in order to allow for the multiple regions to be overlapping due to the fact that multiple regions would want to share information throughout the data which would be considered as useful information. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 24. 
< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claims 5-18, 21, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661